                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,

               v.

 LOUIS HOLGER EKLUND,                       Case No. 3:18-cr-00035-SLG

                       Defendant.


ORDER REGARDING MOTION TO UNSEAL REDACTED KAUFMAN REPORT

      Pending before the Court at Docket 492 is pro se defendant Louis Holger

Eklund’s Objection and Preservation of Claimed Error Pursuant to Fed.R.Crim.P

Rule 51 Re: The Kaufman Report at Docket 479. The Court construes this as a

motion to unseal the copy of the redacted Kaufman report entered at Docket 479.

      The Kaufman report at Docket 479 consists of two expert reports prepared

in 2017 for use in Alaska state Child in Need of Aid cases. The report contains

information about multiple third parties—adults and minors—relating to sexual

abuse, domestic violence, drug use, criminal history, and medical and mental

health. The redacted copy uses only the first names of adults and only the initials

of minors. Mr. Holger asserts that “[a]ll sensitive information about the identity of

my son & my wife was/is redacted. There is no reason why the Kaufman report




        Case 3:18-cr-00035-SLG Document 503 Filed 04/06/21 Page 1 of 4
should have been sealed from public review.”1 The third parties mentioned in the

Kaufman report include people other than Mr. Holger’s son and wife.

          There is a general presumption in favor of court records being accessible to

the public.2 However, a court may seal certain records if there is “good cause” or

there are “compelling reasons” to do so.3                  “In general, ‘compelling reasons’

sufficient to outweigh the public’s interest in disclosure and justify sealing court

records exist when such court files might have become a vehicle for improper

purposes, such as the use of records to gratify private spite, promote public

scandal, circulate libelous statements, or release trade secrets.”4 The Court has

previously found that

          Mr. Holger has informed this Court that he routinely mails unfounded
          information about the alleged victims, the government actors involved
          in this case, and court personnel to a variety of public figures such as
          local elected officials, federal congressional members, celebrities,
          and news outlets. Moreover, Mr. Holger has filed frivolous civil suits
          in this district and in Alaska state court that include similar unfounded
          information about potential witnesses. Finally, Mr. Holger has
          repeatedly violated court orders in this matter. Based on the record
          in this case, Court finds it likely that Mr. Holger would attempt to
          intimidate, harass, or tamper with witnesses and that a protective
          order would not adequately protect the witnesses from such
          attempted conduct.5


1
    Docket 492 at 1
2
    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
3
    Id. at 1179–80.
4
 Id. at 1179 (internal quotations omitted) (citing Nixon v. Warner Commc'ns, Inc., 435 U.S. 589,
598 (1978)).
5
    Docket 472 at 1, n.1 (citing Docket 393 at 4 and other docket entries).

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion to Unseal Redacted Kaufman Report
Page 2 of 4
           Case 3:18-cr-00035-SLG Document 503 Filed 04/06/21 Page 2 of 4
Mr. Holger states that the Kaufman report should be unsealed because “[t]he

public needs to be able to review the pathetic, pathological, disgusting lies that [an

alleged victim] & Philip N. Kaufman wrote in the Kaufman report.”6 Thus, it appears

that Mr. Holger seeks to have the redacted Kaufman report unsealed so that it may

“become a vehicle for improper purposes, such as the use of records to gratify

private spite, promote public scandal, [or] circulate libelous statements.”7

          Next, the Kaufman report does not relate to a dispositive motion, and “[t]he

public policies that support the right of access to dispositive motions, and related

materials, does not apply with equal force to non-dispositive materials.”8 The

Kaufman report is not directly relevant to the merits of this criminal case, so the

strong presumption of access by the public does not apply, and the report may

remain under seal for “good cause.”9

          Additionally, the information relates to third parties—some of whom are

minors— who are not involved in this case and have had no notice or opportunity

to object to the report being unsealed. Although the full names of the third parties




6
    Docket 492 at 1.
7
    Kamakana, 447 F.3d at 1179.
8
    Id. (citing Phillips v. General Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002))
9
 Id. at 1180. Kamakana addressed records sealed in a civil case and adopted the “good cause”
standard set forth in Federal Rule of Civil Procedure 26(c). Federal Rule of Criminal Procedure
49.1 also authorizes a court to limit access to a court document “[f]or good cause.”

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion to Unseal Redacted Kaufman Report
Page 3 of 4
           Case 3:18-cr-00035-SLG Document 503 Filed 04/06/21 Page 3 of 4
are redacted, their identities are easily ascertainable based on other information in

the report.

          Finally, the Alaska Rules of Court governing CINA cases provide that “[t]he

records of a child in need of aid proceedings are confidential. Only parties and

their attorneys may have access to the court file except as otherwise authorized

by statute or court order for good cause shown.”10 This provision reflects the state

courts’ intent to keep CINA reports confidential and not accessible to the public.

                                        CONCLUSION

          In light of the foregoing, the Court finds both good cause and compelling

reasons for the redacted Kaufman report to remain under seal. The motion at

Docket 492 is DENIED.

          IT IS SO ORDERED.

          DATED this 6th day of April, 2021, at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




10
     Alaska CINA Rule 22(a); cf. AS 47.10.092.

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion to Unseal Redacted Kaufman Report
Page 4 of 4
           Case 3:18-cr-00035-SLG Document 503 Filed 04/06/21 Page 4 of 4
